Title: Wednesday 18th 1781.
From: Adams, John Quincy
To: 


       This afternoon at about 4 o’clock we set off from Francfort upon the Meyn for Hannau where we arrived at about 7 o’clock. It is about 12 English Miles distant from Francfort. The road for the most part is Sandy, the soil poor; about two Miles from Hannau is a Chateau belonging to the prince of Hannau. About this City are several very large fields of the same corn, we saw some days ago, but this is much better than that. Hannau is a small unpeopled city, it is pretty regular, but a miserable city for a capital. Almost every body is a weaver here.
      